UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7938



FREDERICK HAMILTON BANKS,

                                            Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-hc-02153-H)


Submitted: February 15, 2007              Decided:   February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Frederick Hamilton Banks, a federal prisoner, appeals the

district court’s order dismissing, without prejudice, his 28 U.S.C.

§ 2241 (2000) petition so that he may refile it as an action under

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1981) and denying

his motion for reconsideration.         We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated   by   the   district   court.       Banks   v.   Stansberry,   No.

5:06-hc-02153-H (E.D.N.C. Nov. 13 & Dec. 18, 2006).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -